 



EXHIBIT 10.11

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER OR THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

ISSUE DATE: ________

PRINCIPAL AMOUNT: $___________

 

OWC PHARMACEUTICAL RESEARCH CORP.

 

FORM OF CONVERTIBLE PROMISSORY NOTE DUE JUNE 16, 2016

 

FOR VALUE RECEIVED, OWC PHARMACEUTICAL RESEARCH CORP., a Delaware corporation
(the “Company”) promises to pay to KODIAK CAPITAL GROUP, LLC or its registered
assigns (the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal sum of $_____________ on June 16, 2016 (the “Maturity Date”) or such
earlier date as this Note is required or permitted to be repaid as provided
hereunder. This Note is issued in connection with that certain Equity Purchase
Agreement (the “Purchase Agreement”) entered into by and between the Company and
the Holder on the Execution Date (as defined in the Purchase Agreement). Certain
capitalized terms used herein are defined in Section 12.

 

This Note is subject to the following additional provisions:

 

1. The Note is exchangeable for an equal aggregate principal amount of Note of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange.

 

2. The Holder of this Note is entitled, subject to the following provisions, to
convert all or a portion of the principal amount of this Note into shares (the
“Shares”) of the Company’s common stock, par value $0.00001 per share (the
“Common Stock”) at a conversion price for each share of Common Stock equal to
the Current Market Price multiplied by fifty percent (50%) (the “Conversion
Price”); provided however, that the Note may not be converted until the earlier
of (i) six months from the Issue Date or (ii) the effective registration of the
Shares for resale on a registration statement on Form S-1 or S-3, as applicable.
“Current Market Price” means the lowest daily volume weighted average price for
the Common Stock as reported by Bloomberg, LP for the thirty (30) trading days
ending on the trading day immediately before the relevant Conversion Date (as
defined below). The amount of Shares issuable pursuant to a conversion shall
equal the principal amount (or portion thereof) of the Note to be converted,
divided by the Conversion Price.

 

Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by email or other delivery to the Company of a
conversion notice substantially in the form attached hereto as Exhibit A (the
“Conversion Notice”), executed by the Holder evidencing such Holder’s intention
to convert a specified portion hereof on such date set forth in the Conversion
Notice (the “Conversion Date”). No fractional shares of Common Stock or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share. Certificates
representing Common Stock upon conversion will be delivered within three (3)
Business Days from the Conversion Date (“Delivery Date”).

 



   

   

 

The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay. Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of the Shares by
close of business on the Delivery Date, unless such failure is due to causes
beyond the Company’s reasonable control or that of its transfer agent, the
Holder will be entitled to revoke the relevant Notice of Conversion by
delivering a notice to such effect to the Company, whereupon the Company and the
Holder shall each be restored to their respective positions immediately prior to
delivery of such Notice of Conversion; provided, however, that an amount equal
to any payments contemplated by this Section which have accrued through the date
of such revocation notice shall remain due and owing to the Converting Holder
notwithstanding such revocation.

 

If, by the relevant Delivery Date (A) there is an effective registration
statement registering for resale the Shares by the Holder or (B) the Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144 promulgated under the Securities Act of 1933, as amended,
and, in either case, the Company fails, unless such failure is due to causes
beyond the Company’s reasonable control or that of its transfer agent, for any
reason to deliver the Shares and after such Delivery Date, the Holder of the
Note being converted (a “Converting Holder”) purchases, in an arm’s-length open
market transaction or otherwise, shares of Common Stock (the “Covering Shares”)
in order to make delivery in satisfaction of a sale of Common Stock by the
Converting Holder (the “Sold Shares”), which delivery such Converting Holder
anticipated to make using the Shares to be issued upon such conversion (a
“Buy-In”), the Converting Holder shall have the right, to require the Company to
pay to the Converting Holder, in addition to and not in lieu of the amounts due
hereunder (but in addition to all other amounts contemplated in other provisions
of the Transaction Agreements, and not in lieu of any such other amounts), the
Buy-In Adjustment Amount (as defined below). The “Buy-In Adjustment Amount” is
the amount equal to the excess, if any, of (x) the Converting Holder’s total
purchase price (including brokerage commissions, if any) for the Covering Shares
over (y) the net proceeds (after brokerage commissions, if any) received by the
Converting Holder from the sale of the Sold Shares. The Company shall pay the
Buy-In Adjustment Amount to the Company in immediately available funds
immediately upon demand by the Converting Holder. By way of illustration and not
in limitation of the foregoing, if the Converting Holder purchases shares of
Common Stock having a total purchase price (including brokerage commissions) of
$11,000 to cover a Buy-In with respect to shares of Common Stock it sold for net
proceeds of $10,000, the Buy-In Adjustment Amount which Company will be required
to pay to the Converting Holder will be $1,000.

 

In lieu of delivering physical certificates representing the Shares issuable
upon conversion, if (A) there is an effective registration statement registering
for resale the Shares by the Holder or (B) the Shares are eligible for resale by
the Holder without volume or manner-of-sale limitations pursuant to Rule 144
and, in either case, provided the Company’s transfer agent is participating in
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder and its compliance with the provisions contained in
this paragraph, so long as the certificates therefore do not bear a legend and
the Holder thereof is not obligated to return such certificate for the placement
of a legend thereon, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of Holder’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission system.

 



   

   

 

The Holder of the Note shall be entitled to exercise its conversion privilege
with respect to the Note notwithstanding the commencement of any case under 11
U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the Company is a
debtor under the Bankruptcy Code, the Company hereby waives, to the fullest
extent permitted, any rights to relief it may have under 11 U.S.C. §362 in
respect of such holder’s conversion privilege. The Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the conversion of the Note. This Note has been issued subject to
investment representations of the original purchaser hereof and may be
transferred or exchanged only in compliance with the Securities Act of 1933, as
amended (the “Act”), and other applicable state and foreign securities laws. In
the event of any proposed transfer of this Note, the Company may require, prior
to issuance of a new Note in the name of such other Person, that it receive
reasonable transfer documentation including legal opinions that the issuance of
the Note in such other name does not and will not cause a violation of the Act
or any applicable state or foreign securities laws. Prior to due presentment for
transfer of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Company’s Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.

 

4. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of this Note
at the time, place, and rate, and in the coin or currency, herein prescribed.
This Note is a direct obligation of the Company.

 

5. The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note or the shares of Common Stock issuable upon conversion
thereof except under circumstances which will not result in a violation of the
Act or any applicable state Blue Sky or foreign laws or similar laws relating to
the sale of securities.

 

6. This Note and all acts and transactions pursuant hereto and the rights and
obligations of the Company and the Holder shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law. Each of the Company and Holder hereby
submit to the exclusive jurisdiction of the United States Federal and state
courts located in New York, New York with respect to the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein. Each of the parties hereby waives the right to a
trial by jury in connection with any dispute arising under this Note.

 

7. The Company may prepay this Note in whole or in part at any time following at
least fifteen (15) and no more than sixty (60) days’ advance written notice to
the Holder, provided that the Holder shall retain all rights of conversion until
the date of repayment, notwithstanding the pendency of any prepayment notice.

 



   

   

 

8. The following shall constitute an “Event of Default”:

 

(a) The Company shall default in the payment of principal on this Note and same
shall continue for a period of five (5) days provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of any depositary institution that is
crediting by ACH or wiring such payment if Company had the funds to make the
payment when due and makes the payment within two (2) Business Days following
Company’s knowledge of such failure to pay; or

 

(b) Any of the representations or warranties made by the Company herein, in any
certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Note shall be false or misleading in any material respect at the time made; or

 

(c) The Company shall fail to perform or observe, in any material respect, any
other covenant, term, provision, condition, agreement or obligation of any Note
and such failure shall continue uncured for a period of fifteen (15) days after
written notice from the Holder of such failure; or

 

(d) The Company fails to authorize or to cause its transfer agent to issue the
Shares upon exercise by the Holder through a Notice of Conversion in accordance
with the terms of this Note, fails to transfer or to cause its transfer agent to
transfer any certificate for Shares issued to the Holder upon conversion of this
Note and when required by this Note, and such transfer is otherwise lawful, or
fails to remove any restrictive legend on any certificate or fails to cause its
transfer agent to remove such restricted legend, in each case where such removal
is lawful, as and when required by this Note, and any such failure shall
continue uncured for five (5) Business Days; or

 

(e) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

(f) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter; or

 

(g) Any money judgment, writ or warrant of attachment, or similar process in
excess of One Hundred Thousand ($300,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

(h) Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

(i) Shares of Common Stock shall cease to be quoted on the OTCQB for any reason
and are not thereafter re-listed, re-traded or re-quoted on another Principal
Market within fifteen (15) trading days.

 



   

   

 

j. The Company fails to file a registration statement with the Securities and
Exchange Commission for the underlying common stock of the Note by January 31,
2016.

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder’s sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder’s rights and remedies provided
herein or any other rights or remedies afforded by law. Upon an Event of
Default, the Conversion Price will become the Current Market Price multiplied by
twenty five percent (25%) (“Default Conversion Price”).

 

9. The Company shall not effect any conversion of this Note, and a Holder shall
not have the right to convert any portion of this Note, pursuant to Section 2 or
otherwise, to the extent that after giving effect to such issuance after
exercise as set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any other Persons acting as a group
together with the Holder or any of the Holder’s Affiliates), would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Note with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) conversion of the remaining,
nonconverted portion of this Note beneficially owned by the Holder or any of its
Affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
securities convertible into Common Stock) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its Affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 9, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 9 applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of this Note is convertible shall be in the sole discretion of the
Holder, and the submission of a Notice of Conversion shall be deemed to be the
Holder’s determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of this Note is convertible, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 9, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the SEC, as the case may be, (B) a more
recent public announcement by the Company or (C) a more recent written notice by
the Company or Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two trading days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 9 to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note.

 



   

   

 

10. Nothing contained in this Note shall be construed as conferring upon the
Holder the right to vote or to receive dividends or to consent or receive notice
as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.

 

11. The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the Company and the
Holder.

 

12. Certain Definitions. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Affiliate” shall mean as applied to any Person, means any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. For purposes of this definition, a Person shall be
deemed to be “controlled by” a Person if such latter Person possesses, directly
or indirectly, power to vote 10% or more of the securities having ordinary
voting power for the election of directors of such former Person.

 

(b) “Bloomberg” means Bloomberg Financial Markets.

 

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(c) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(d) “Principal Market” means OTCQB or the principal securities exchange or
securities market on which the Common Stock is then quoted or traded.

 

[signature page follows immediately]

 



   

   

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: ________________

 

OWC PHARMACEUTICAL RESEARCH CORP.  

 

By:     Name:     Title:    

 



   

   

 